Citation Nr: 1109849	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-39 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for left ulnar nerve neuritis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a rating in excess of 10 percent for left ulnar nerve neuritis.

In April 2010, the Board remanded the matter to the RO for further development.  Following its completion of the Board's requested action, the RO returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  During the period on appeal, diagnosed left ulnar nerve neuritis manifested in wholly sensory symptoms, including numbness, paresthesias, dysesthesias, and pain, but no motor impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left ulnar nerve neuritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R §4.124a, Diagnostic Codes 8516, 8616, 8716 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for an increased rating was received in July 2007.  Correspondence dated August 2007 and April 2010 notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

All pertinent development has been undertaken, VA peripheral nerve examinations were performed in August 2007 and May 2010, and all available evidence, including VA outpatient and private treatment records have been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is filed until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 (2010).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).


The ulnar nerve
8516
Paralysis of:
Rating
 










Major
Minor

Complete:



The "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened





60





50

Incomplete:



Severe
40
30

Moderate 
30
20

Mild
10
10
38 C.F.R. §4.124a, Diagnostic Code 8516 (2010).

8616
Neuritis
38 C.F.R. §4.124a, Diagnostic Code 8616 (2010).

8716
Neuralgia
38 C.F.R. §4.124a, Diagnostic Code 8716 (2010).

Factual Background

VA outpatient treatment records reflect that in a May 2006 note, the Veteran reported pain in the left shoulder since 2005, and denied trauma to the shoulder.  He reported numbness in the left hand with prolonged driving.  Upon examination by a physician, it was noted that the Veteran had undergone right carpal tunnel syndrome release in the past, and "likely this has happened on the left."  In May 2007 the Veteran's past medical history included pain in the limb.  It was stated that he was service connected for left ulnar nerve problems: childhood fracture.

During an August 2007 VA peripheral nerves examination, the Veteran complained of occasional tingling with prolonged usage of his left arm, including playing the guitar and woodworking.  The tingling was reduced with medication and rest.  He reported some stiffness in his left arm in the morning.  Motor examination of the left arm revealed no functional motor impairment/weakness of the affected areas of the left upper arm (groups V and VI).  There was mild shortening of the left forearm with minimal deformity noted near the left elbow.  The left ulnar nerve was affected.  A sensory functioning report of the left upper extremity revealed normal vibration, normal pain, normal position sense, and decreased light touch.  A peripheral nerve detailed reflex examination revealed 2+ responses in both upper extremities.  No muscle atrophy was present.  No abnormal muscle tone or bulk was noted.  No tremors, tics, or abnormal movements were exhibited.  The function of any joint was not affected by the nerve disorder.  The examiner referred to a private A July 2006 electromyography (EMG) test which was normal.  X-ray films showed moderately advanced left elbow hypertrophic arthritic changes with minimal associated angulation and some old-appearing deformity of the distal humerous and proximal ulna.  The diagnosis was degenerative joint disease secondary to a childhood injury with acute, intermittent ulnar neuritis which was currently stable.  The examiner opined there was no nerve dysfunction and there were some mild effects on usual daily living activities (chores, exercise, recreation, and traveling).

An August 2007 VA Physical Medicine and Rehabilitation note included complaints of reduced feelings in the fingers of the left hand and along the ulnar border of the left forearm.  Objective examination revealed no evidence of hand intrinsic muscle atrophy.  There was a fairly severe gunstock deformity at the left elbow with associated elbow range restriction.   There was no tenderness on Tinal's test at the wrist and no tenderness with manipulation of the left ulnar nerve at the elbow.  Hand intrinsic muscle strength was normal and sensation to a one-gram filament was intact over the left hand except for the thumb.  The impressions included mild chronic left ulnar neuropathy at the elbow and left carpal tunnel syndrome.  

In a May 2008 private treatment note signed by C. P. N., D.O., the Veteran complained of chronic and persistent left ulnar neuropathy.  No atrophy was present.  He had weakened grip strength because of left metacarpal phalangeal joint index pain, and some significant changes of the multiple small digits of the left hand and small digits proximal interphalangeal (PIP), distal interphalangeal (DIP), and arthritis.  X-rays of the left hand revealed metacarpophalangeal (MCP) joint arthrosis of the left index finger.  

In a May 2008 notice of disagreement (NOD), the Veteran wrote he believed there was a misunderstanding of his symptomatology during the August 2007 VA examination.  He indicated that when he bent his arm at the elbow, he frequently lost sensation progressively down his arm.  His hand and fingers would become numb and he became unable to hold things, hold position, etc.  He felt the loss of feeling was not noticeable at the examination because the examination was done with his arm held straight out.  He played the guitar as a hobby and frequently could not use his left hand to hold the chords on the neck of the guitar because his fingers would not hold position on the strings.  The Veteran stated his left elbow joint itself was not a problem, but he had problems with the ulnar nerve that traveled down his arm and affected his hand and fingers.  He felt his symptoms included incomplete paralysis of his left hand and fingers and warranted a 20 percent rating.

June 2008 correspondence signed by Dr. N. reported the Veteran had ongoing ulnar neuritis and ulnar neuropathy of the left upper extremity manifested by paresthesia due to the ulnar nerve.  It was positional with elbow flexion despite normal EMG studies.  The doctor felt the ulnar neuritis was mild to moderate in severity and warranted a 10 to 30 percent evaluation.  

Private orthopedics notes from the Gundersen Clinic dated from October 2009 to February 2010, documented treatment for MCP joint arthrosis of the left index finger and carpal tunnel release surgery.  

During a May 2010 VA peripheral nerves examination, the Veteran complained of a sharp shooting pain or burning sensation from his elbow to his fingertips of the fourth and fifth digits of his left hand whenever he bumped the ulnar nerve at the elbow or sat with his left elbow flexed.  The sensation was accompanied by partial numbness of the left forearm and fourth and fifth digits of the left upper extremity.  The Veteran indicated the pain increased with driving, sitting in a chair without flexing his left elbow, and sleeping on his stomach with his left arm flexed at the elbow above his head.  The pain decreased when he shook his arm, with light massage, adduction of his left arm to his side, and/or Ibuprofen.  

Peripheral nerve symptoms included numbness, paresthesias, dysesthesias, and pain.  On motor examination of the left upper extremity, there was no motor impairment.  The Veteran had strong grip strength.  A sensory functioning report of the left upper extremity revealed normal vibration, normal pain, normal light touch, and normal position sense.  A peripheral nerve detailed reflex examination revealed 2+ responses in both upper extremities.  No muscle atrophy was present.  There was no abnormal muscle tone or bulk.  The Veteran reported no changes since a July 2006 nerve conduction test which was normal.  Tingel's was negative to the left and right, and Phalen's was negative to the left and right.  The diagnosis was moderate degenerative joint disease of the left elbow with ulnar neuritis (numbness) secondary to childhood trauma and acute, intermittent exacerbations of pain when pressure is placed on the ulnar nerve at the ulnar notch of the left elbow.  Nerve dysfunction was present in the form of stable neuritis.  Paralysis and neuralgia were absent.  The Veteran reported moderate effects on recreation activities, such as playing the guitar because his fingers went numb; however, he felt carpal tunnel surgery helped some.  The examiner found no demonstrative decrease in the Veteran's motor ability, sensation, or reflexes of his left upper extremity.

Analysis

In order for a rating higher than 10 percent to be awarded for left ulnar nerve neuritis, there must be objective evidence of complete paralysis, or severe or moderate incomplete paralysis.  The Schedule of Ratings defines the term "incomplete paralysis" as indicative of a "degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."

In the present case, the Board finds the symptoms of the left ulnar nerve disability were not present to warrant a rating in excess of 10 percent.  Complete paralysis was not noted in any medical record.  In a May 2008 NOD, the Veteran reported frequent numbness in his hands and fingers when he bent his left arm at the elbow, leaving him unable to hold things.  He indicated that he played the guitar as a hobby in the NOD and a May 2010 VA examination.  He noted difficulty playing the guitar due to numbness in his fingers which left him unable to hold finger positioning on the strings.  However, during the VA examination, the Veteran reported carpal tunnel surgery associated with his left index finger helped this problem.  He never asserted that his left ulnar nerve disability caused complete paralysis; rather, he felt his symptoms included "incomplete paralysis" of the left hand.  (See May 2008 NOD.)  

As discussed above, complaints that are wholly sensory, warrant the rating for mild, or at most, moderate incomplete paralysis.  Mild incomplete paralysis is the criteria for the presently assigned 10 percent rating.  In June 2008 correspondence, Dr. N. felt the Veteran's ulnar neuritis was mild to moderate in severity.  

The Board has determined that the ulnar nerve disability more closely resembles mild incomplete paralysis due to the most recent VA examination in May 2010.  The Veteran complained of a sharp pain or burning sensation from his elbows to his fingertips of the fourth and fifth digits of his left hand whenever he bumped the nerve at the elbow or sat without flexing his left elbow.  He described a decrease in pain after shaking his arm, light massage, adduction of his arm to his side, or taking Ibuprofen.  There was no motor impairment, and sensory functioning was normal in all aspects.  No muscle atrophy was present, and there was strong grip strength.  The examiner found no demonstrative decrease in the Veteran's motor ability, sensation, or reflexes in his left upper extremity.  Clearly, the Veteran suffers from numbness from his left ulnar nerve disability; however, this is contemplated by the 10 percent rating.  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  In this case, no medical expert with specialized knowledge or training described the criteria for a rating greater than 10 percent.  To this extent, the appeal is denied.   

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his left ulnar nerve disability that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Thus, it is concluded that the Veteran's impairment is contemplated by the schedular rating assigned, particularly when the symptoms of the disability falls squarely in the 10 percent evaluation.

ORDER

Entitlement to a rating in excess of 10 percent for left ulnar nerve neuritis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


